 



EXHIBIT 10.60
EXECUTIVE INCENTIVE PROGRAM
MAXTOR CORPORATION
January 2006
Purpose:
The purpose of the Executive Incentive Program ( the “Program”) is to advance
the interests of Maxtor Corporation (“Maxtor” or the “Company”) and its
stockholders by creating an incentive for key executives to achieve short-term
corporate objectives.
Definitions:
Acquisition: Seagate’s acquisition of Maxtor pursuant to an Agreement and Plan
of Merger dated December 20, 2005 (“Merger Agreement”).
Closing Date: The Closing Date set forth in the Merger Agreement.
Cumulative Net Earnings: Net income/loss as reported excluding the impact of the
Retention Bonus Program and other specific components of net income/loss
separately disclosed as part of GAAP net income/loss in Maxtor’s publicly
announced financial results.
Direct Material Commitment Target: The Direct Material Commitment means the
amount as established by the Compensation Committee of the Company’s Board of
Directors.
Program Payment Date: Thirty (30) days after the Closing Date.
Retention Bonus Program: Program adopted by the Company on December 20, 2005 to
retain certain key employees.
Senior Executive Staff: The members of the Senior Executive Staff determined by
the Compensation Committee of the Board of Directors.
Eligibility:
All Senior Executive Staff members are eligible to participate in the Program
and will be notified in writing with details about each person’s specific
objectives and associated target payouts. To remain eligible, participants must
remain in active employment or on an approved leave of absence until the Closing
Date.
Bonus Targets:
The target bonus is established as a specific dollar amount and is based on a
calendar year commencing on January 1, 2006. Each member of the Senior Executive
Staff will be classified by the Compensation Committee in one of four
Class Categories for participation. The Target Bonus for each Class Category is
as follows:

1



--------------------------------------------------------------------------------



 



Executive Incentive Program

          Class Category   Target Bonus Amount
Ÿ Class I
  $ 300,000  
Ÿ Class II
  $ 250,000  
Ÿ Class III
  $ 200,000  
Ÿ Class IV
  $ 150,000  

Bonus Objectives:
The Bonus Objectives will be based on achieving specified key corporate
financial targets as established by the Compensation Committee of the Company’s
Board of Directors, which will be derived from the Annual Operation Plan (the
“AOP”) as presented to the Board of Directors. The 2006 Bonus Objectives and
associated payment weightings are as follows:

  1.   Cumulative Net Earnings (Non GAAP)

  •   targets as established by the Compensation Committee     •   Weighted 50%

  2.   Revenue

  •   targets as established by the Compensation Committee     •   Weighted 15%

  3.   Cash

  •   targets as established by the Compensation Committee     •   Weighted 15%

  4.   Direct Material Commitments

  •   targets as established by the Compensation Committee     •   Weighted 20%

Final measurement to target is based on the last full quarter of financial
performance for the Cumulative Net Earnings, Revenue and Cash objectives. The
impact of the Retention Bonus Program and other specific components of net
income/loss separately disclosed as part of GAAP net income/loss in Maxtor’s
publicly announced financial results will be excluded from the calculations of
targets.
Bonus Payments:
Bonus payments are determined upon achievement of the Bonus Objectives. In order
to receive payment for achievement of a Bonus Objective the target must be met
at 100% or greater. There will be no payment for less than 100% target
achievement. Achievement and payment of each Bonus Objective will be measured
independently. For each Bonus Objective achieved, payment will be calculated
based on the weight assigned to the objective multiplied by the target amount.
For example, if Bonus Objective 1 and Bonus Objective 3 are achieved, but Bonus
Objective 2 and 4 are not achieved the calculation for a Class II participant
would be as follows:
Objective 1 weight multiplied by Class II target equals Objective 1 Bonus
Payment

                                 
50%
    X     $ 250,000       =     $ 125,000  

2



--------------------------------------------------------------------------------



 



Executive Incentive Program
Objective 3 weight multiplied by Class II target equals Objective 3 Bonus
Payment

                                 
15%
    X     $ 250,000       =     $ 37,500  

No payment for Bonus Objectives 2 and 4 because achievement is less than 100%
Total payment = $162,500
A bonus payment will be payable to each participant thirty (30) days after the
Closing Date, provided such participant has been employed in good standing with
the Company until the Closing Date.
All payments pursuant to the Program will be subject to applicable payroll
withholding.
Program Termination:
The Program shall terminate and be of no further force or effect, and no bonuses
shall become earned or payable hereunder after the Program Payment Date or upon
termination of the Merger Agreement.

3